Citation Nr: 1531759	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-11 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether a Substantive Appeal was timely filed with respect to a May 2005 rating decision that denied entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1974 to January 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in North Little Rock.

The Veteran was scheduled for a hearing before the Board in July 2015; however, he failed to report to the hearing and did not request that the hearing be rescheduled.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

An appellant must be afforded the full right to representation in all stages of an appeal.  38 C.F.R. § 20.600 (2014).  Here, the VBMS file contains a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the California Department of Veterans Affairs.  When a Veteran has appointed a representative, the RO must afford that representative the opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board.  This was not done in this appeal.  

Furthermore, it appears that the Veteran now lives in Arkansas.  In order to ensure full compliance with due process, a remand is needed.  Specifically, the RO should clarify any representation issues with the Veteran and, as appropriate, permit any accredited representative the opportunity to review the record and provide written argument on the Veteran's behalf with regard to the current appeal.  See 38 C.F.R. § 20.600 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Clarify the outstanding representation issue with the Veteran, and as appropriate, provide the representative an opportunity to review the record and to provide argument on the Veteran's behalf, to include preparation of a VA Form 646, Statement of Accredited Representative in Appealed Case. 

2.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



